Citation Nr: 1105727	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


REMAND

The Veteran served on active duty from March 1979 to November 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) located in Jackson, 
Mississippi that denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).

In September 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding has been associated with the claims 
file.

By way of background, the Board notes that the Veteran's original 
claim for service connection for an acquired psychiatric disorder 
was previously denied by the RO in September 1986 and the Board 
in August 1988.  Subsequently, the Veteran filed several requests 
to reopen his claim, which were denied by the RO in 
February 1990, September 1996, and September 2000, and by the 
Board in March 2002, and again by the RO in an unappealed January 
2004 rating decision.  The Board notes that while the above RO 
and Board decisions considered a diagnosis of schizophrenia in 
particular, none of them addressed other possible diagnoses such 
as depression, bipolar disorder, or PTSD.  However, it is clear 
from the decisions that service connection has been denied for 
any acquired psychiatric disorder.

Although the Veteran's present claim was considered to be for 
"PTSD," the United States Court of Appeals for Veterans Claims 
(Court) has held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including:  (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that [VA] obtains in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In view of 
Clemons and the varying claimed and clinical diagnoses of record, 
the claim on appeal is best characterized as a claim of service 
connection for an acquired psychiatric disorder rather than one 
solely for PTSD.

Because service connection for any psychiatric disorder has 
previously been denied, the claim on appeal is best characterized 
as a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330 (Fed 
Cir. 2008).

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Veteran was sent 
a notice letter, dated in February 2007 informing him of the 
information and evidence necessary to substantiate his service 
connection claim.  However, given that the issue on appeal 
constitutes a claim to reopen, the Veteran must be informed of 
the requirements for reopening a previously decided claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the claim 
must be remanded so that the Veteran may be sent an updated VCAA 
letter in compliance with Kent.

The Veteran contends that he has an acquired psychiatric disorder 
that had its onset in service or is otherwise related to service.  
At the September 2010 Board hearing, the Veteran testified that 
he has recently been receiving treatment at the VA Medical Center 
(VAMC) in Jackson, Mississippi, every two weeks for depression, 
bipolar disorder, PTSD, and schizophrenia.

The Board notes that there are no VA treatment records associated 
with the claims file dated since March 2007.  VA has a duty to 
assist the Veteran and to make efforts to obtain the claimant's 
VA treatment records, if relevant to the claim.  38 C.F.R. 
§ 3.159(c)(2) (2010); see also 38 U.S.C.A. § 5103A (West 2002).  
Therefore, on remand, updated mental health treatment records 
from the Jackson VAMC should be obtained.

Additionally, the Veteran has received past treatment in the 
mental health department at the Mississippi State Hospital.  A 
record request should be made to that facility in an attempt to 
obtain updated treatment records if the Veteran continues to 
receive treatment from that facility.

The Board emphasizes that, given the possibility of additional 
relevant evidence, medical examination of the Veteran should be 
undertaken and a medical opinion should be requested if so 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
reopen his claim of service connection for 
an acquired psychiatric disorder.  The 
letter should include:  the necessary 
information regarding new and material 
evidence as set forth in 38 C.F.R. § 3.156; 
the evidence and information necessary to 
establish the underlying claim for 
entitlement to service connection; and the 
evidence and information necessary to 
substantiate the elements of service 
connection that were the basis for the 
denial in prior decisions.  See Kent, 
20 Vet. App. at 1.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain copies of all of the Veteran's 
outstanding VA mental health treatment 
records from the Jackson VAMC (dated since 
April 2007) and associate them with the 
claims file.  If any of these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Request mental health treatment records 
from the Mississippi State Hospital.  
Obtain a release from the Veteran as 
necessary.

4.  After the above development has been 
completed, perform any additional 
development necessary, and then 
readjudicate the Veteran's claim to reopen.  
If the claim remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
After they have been given the applicable 
time to submit additional argument, the 
claim should be returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

